DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, each of the claimed method steps or operations of defining a logical forwarding element as recited in claims 22, 23, 30-33, 40 and 41, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because it does not correspond to the newly claimed invention.  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  
 	The claimed subject matter of “A method of defining a logical forwarding element, the method comprising: generating data for programming a set of two or more physical forwarding elements to implement the logical forwarding element; using a first controller to distribute at least a first portion of the generated data to a first subset of physical forwarding elements in the set of physical forwarding elements; and using a second controller to distribute at least a second portion of the generated data to a second subset of second physical forwarding element in the set of physical forwarding elements, said first controller serving as the master controller for the first subset of physical forwarding elements and the second controller service as the master controller for the second subset of physical forwarding elements.” as recited in claim 22 (and similarly in claim 32), “The method of claim 22, wherein generating the data comprises generating the data at the first controller, using the first controller comprises distributing the first portion from the first controller to the first subset of physical forwarding elements, and using the second controller comprises distributing the second portion to second controller for the second controller to distribute to the second subset of physical forwarding elements.” as recited in claim 23 (and similarly in claim 33), “The method of claim 22, wherein generating the data comprises claim 30 (and similarly in claim 40), and “The method of claim 30 further comprising receiving logical forwarding data, wherein generating the data further comprises generating the physical control plane data from the logical forwarding data.” as recited in claim 31 (and similarly in claim 41), each does not have support of proper antecedent basis from the original specification.
 	To be more specific, each of the claimed method steps or operations of defining a logical forwarding element as recited in claims 22, 23, 30-33, 40 and 41, cannot be found anywhere in the entire specification.  Furthermore, the term of “logical forwarding element” was mentioned in the original specification only once on page 89, lines 16-17, which recites “the NIB stores network IDs that identify groups of logical forwarding elements” and has nothing to do with the claimed invention.  Similar terms of “logical switching element attributes” and “logical switching element configuration” were also mentioned in the specification, which have nothing to do with the claimed invention either.  In addition, the term of “subset” was also mentioned throughout the specification, which is related to “data values”, “operators”, “operations” and “NIB records” and has nothing to do with the claimed invention. 
Claim Rejections - 35 USC § 112
Claims 22-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  

 	To be more specific, each of the claimed method steps or operations of defining a logical forwarding element as recited in claims 22, 23, 30-33, 40 and 41, cannot be found anywhere in logical forwarding elements” and has nothing to do with the claimed invention.  Similar terms of “logical switching element attributes” and “logical switching element configuration” were also mentioned in the specification, which have nothing to do with the claimed invention either.  In addition, the term of “subset” was also mentioned throughout the specification, which is related to “data values”, “operators”, “operations” and “NIB records” and has nothing to do with the claimed invention.
 	Claims 24-29, 34-39 are rejected for depending on claims 22 and 32, respectively.
Claims 22-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	In claim 22, line 1, in the preamble, it is unclear as to what “a logical forwarding element” is referring to and how a logical forwarding element can be defined.  Lines 2-3, it is unclear as to how or in what way that the physical forwarding elements can be programmed to implement a logical forwarding element.
 	In claim 24, line 2, it is confusing and ambiguous for reciting “managed physical forwarding elements”.  How are the managed physical forwarding elements related to the set of two or more physical forwarding elements and the first and second subsets of physical forwarding elements recited in claim 22?  Lines 2-3, it is also confusing and ambiguous for 
 	In claim 26, lines 1-2, it is unclear as to what it means by reciting “the logical forwarding elements comprise logical switches”.
 	In claim 31, line 1, it is unclear as to where the logical forwarding data is received from.
 	Claims 23, 25, 27-30 are rejected for depending on claim 22.
 	Claims 32-41 are rejected for substantially identical reasons as claims 22-31, except each claim is in a non-transitory machine readable medium (CRM) claim format.
In view of the objections to the drawings and specification, and rejections under 35 U.S.C. 112(a) & 112(b) or 35 U.S.C. 112 (pre-AIA ), first and second paragraphs, no prior art rejection or allowable subject matter can be applied at this time.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
 	Buggert, Qi and Tanaka et al. are additionally cited to show a dual controllers for controlling switching elements in distributed communications network similar to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146.  The examiner can normally be reached on Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AHH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465